DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 
Response to Arguments
	In regards to Applicant’s arguments regarding whether or not Cole (U.S Publication No. 20200088903), is prior art is moot as Cole (U.S. Publication 20170299755) is now being relied upon for the rejections below. 

	The Applicant further argues that the Cole reference (U.S Publication No. 20200088903), which was cited in the Advisory Action mailed on 09/15/2022,  is silent regarding “…wherein the detection device is positioned to monitor  the area of the target pit for motion or intrusion of the drill string outside of the ground” recited in claim 1  and, similarly, in claim 11. However, the arguments regarding the Cole reference (U.S Publication No. 20200088903) are moot as it is no longer being relied upon.
Cole (U.S. Publication 20170299755) is now being relied upon to read on claims 1 and 11.  Cole (U.S. Publication 20170299755) contains the same disclosure as Cole reference (U.S Publication No. 20200088903). However, the office relies upon the combination of Cole (U.S. Publication 20170299755) and Harr et al. (U.S. Publication No. 20140027183) to teach the above limitations and the rejection has been detailed below. As such, the Applicant’s arguments are moot as claims 1 and 11 are being rejected under new grounds and do not pertain to the combination of prior arts being used for the rejection. 
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (U.S Publication No. 20170299755) in view of Harr et al. (U.S. Publication No. 20140027183). 
In regards to claim 1, Cole  teaches a system comprising a ground drilling device (10; Fig. 1)  for moving a drill string (comprising 16 and 24) for drilling an earth borehole (12) into the earth (Fig. 1, pp[0016]), and a detection device (22; Fig. 1) adapted to detect the drill string at an end thereof (“a system 22 and method for tracking and monitoring a downhole tool 24 during an HDD operation; pp[0015]), wherein the detection device (22) is configured to determine the presence of the drill string in a target pit of the earth borehole to be created (The receiver 22 moves along with the transmitter 32 (located on the drill string, Fig.1) such that receiver 22 can provide periodic depth and location measurements of the drill string as the boring operation advances along a target area (pit); pp[0031]).
Cole is silent regarding wherein the target pit is an area in which the drill string is targeted to exit from the ground, and wherein the detection device is positioned to monitor the area of the target pit for motion or intrusion of the drill string outside of the ground.  
Harr, drawn to a drilling operation for installation of a conduit underground, discloses wherein the target pit is an area in which the drill string is targeted to exit from the ground (The desired bore path may be said to be completed once the drill bit 120 reaches the desired second location (e.g. the exit location 130); pp[0020], Fig. 1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Cole such that the target pit is an area in which the drill string is targeted to exit from the ground as taught by Harr such that the drill bit is able to exit via an exit location once boring operation is completed (Harr, pp[0020]).
In light of the modification above, the combination of Cole and Harr discloses that the detection device is positioned to monitor the area of the target pit for motion  or intrusion of the drill string outside of the ground (Cole discloses that the receiver 22 is capable of lifting and hovering above the ground and that it moves along with the transmitter 32 (located on the drill string, Fig.1) such that receiver 22 can provide periodic depth and location measurements of the drill string. Therefore, the receiver 22 monitors the motion of the drilling string and is capable of monitoring the motion of the drilling string when it exits outside of the ground; pp[0018], [0031]).

In regards to claim 2, the combination of Cole and Harr teaches the system according to claim 1.
Cole further teaches wherein the detection device is a camera, a zone scanner and/or a motion scanner (receiver 22 monitors motion of the drilling string because it moves along with the transmitter 32 (located on the drill string, Fig.1) such that receiver 22 can provide periodic depth and location measurements of the drill string as the boring operation advances along a target area; pp[0031]) .  

In regards to claim 3, the combination of Cole and Harr teaches the system according to claim 1.
Cole further teaches further comprising a display device for displaying a state detected by the detection device, wherein the detection device comprises a transmitter and the display device comprises a receiver, and wherein the display device is adapted to process signals for representing the state detected by the detection device (“when the antenna assembly 40 is directly over the transmitter 32 the altitude is subtracted from the distance between the receiver 22 and the transmitter to determine a depth of the transmitter. This function is preferably performed by the processor 38 and communicated to a hand-held remote display (not shown) or via a remote display (not shown) at the drill rig 28”; pp[0021], Fig. 1, 2). 

In regards to claim 4, the combination of Cole and Harr teaches the system according to claim 3.
Cole further teaches wherein the display device is configured for wireless transmission of signals (The display (not shown) is configured for wireless transmission because the processor 38 in the receiver 22 (which is hovering over the ground is not directly connected to the drill rig 28) communicates data to a hand-held remote display (not shown) or via a remote display (not shown) at the drill rig 28; Fig. 1, 2, pp[0021]). 

In regards to claim 6, the combination of Cole and Harr teaches the system according to claim 3.
Cole further teaches wherein the display device comprises a mechanical and/or electrical connector for coupling with a corresponding connector arranged on the ground drilling device (It is implicit that the display is electrically connected to the drill rig because it displays data regarding the drilling operation that has been processed and transmitted to the display via processor 38; pp[0021], Fig. 1-3).  

In regards to claim 7, the combination of Cole and Harr teaches the system according to claim 3.
Cole further teaches wherein the display device comprises a controller which is designed for context-sensitive display of information on the display device (a user interface 56, at the drilling machine 10/drill rig 28 having a plurality of buttons, joysticks, and other input devices may be used to control the receiver 22; pp[0026], Fig. 1, 3).  

In regards to claim 11, Cole teaches a method for controlling the operation of a ground drilling device (10;Fig.1) which moves a drill string (comprising 16 and 24) for drilling an earth borehole (12) in the ground (pp[0016]), comprising detecting by a detection device (22; Fig. 1) the drill string at an end thereof (“a system 22 and method for tracking and monitoring a downhole tool 24 during an HDD operation; pp[0015]) in the region of a target pit of an earth borehole to be drilled (The receiver 22 moves along with the transmitter 32 (located on the drill string, Fig.1) such that receiver 22 can provide periodic depth and location measurements of the drill string as the boring operation advances along a target area (pit); pp[0031]).
Cole is silent regarding wherein the target pit is an area in which the drill string is targeted to exit from the ground, and wherein the detection device is positioned to monitor  the area of the target pit for motion or intrusion of the drill string outside of the ground.  
Harr, drawn to a drilling operation for installation of a conduit underground, discloses the target pit is an area in which the drill string is targeted to exit from the ground (The desired bore path may be said to be completed once the drill bit 120 reaches the desired second location (e.g. the exit location 130); pp[0020], Fig. 1).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Cole such that the target pit is an area in which the drill string is targeted to exit from the ground as taught by Harr such that the drill bit is able to exit via an exit location once boring operation is completed (Harr, pp[0020]).
In light of the modification above, the combination of Cole and Harr teaches that the detection device is positioned to monitor  the area of the target pit for motion or intrusion of the drill string outside of the ground (Cole discloses that the receiver 22 is capable of lifting and hovering above the ground and that it moves along with the transmitter 32 (located on the drill string, Fig.1) such that receiver 22 can provide periodic depth and location measurements of the drill string. Therefore, the receiver 22 monitors the motion of the drilling string and is capable of monitoring the motion of the drilling string when it exits outside of the ground; pp[0018], [0031]).  

Claim(s) 5, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (U.S Publication No. 20170299755) in view of Harr et al. (U.S. Publication No. 20140027183) and in further view of Cole (U.S. Publication No. 20170226805), hereinafter Cole’805.
In regards to claim 5, the combination of Cole and Harr teaches the system according to claim 3.
Cole further teaches the display device (pp[0021]).
However the combination of Cole and Harr is silent regarding that the display device is an electronic tablet or smart display. 
Cole’805, drawn to tracking and guiding a downhole tool underground along a desired borepath,  discloses that the display device is an electronic tablet or smart display (30 appears to be a smart display/screen; Fig. 2, 11. Further, the GPS unit 20 communicate over Bluetooth. The computer application may be stored in memory on a handheld device 64, such as a smart phone or tablet; pp[0026]).  
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Cole and Harr with the display structures of Cole’805 as these are well known out devices used in the art to show the operator the trajectory of the drilling operation (Col’805, pp[0026])

In regards to claim 8, the combination of Cole and Harr teaches the system according to claim 1.
Cole further teaches an input device (a user interface 56, at the drilling machine 10/drill rig 28 having a plurality of buttons, joysticks, and other input devices; pp[0026], Fig. 1, 3)
The combination of Cole and Harr is silent regarding that an input device for inputting at least one parameter for the operation of the ground drilling device including a parameter which causes a start of the earth drilling with the ground drilling device or a stop of an earth drilling carried out with the ground drilling device.  
Cole ‘805, drawn to tracking and guiding a downhole tool underground along a desired borepath, discloses an input device for inputting at least one parameter for the operation of the ground drilling device (The target drilling depths 68 may be inputted into the tracker 16  and the processor 18 may incorporate the target drilling depths 68 into the planned route 50; pp[0029])  including a parameter which causes a start of the earth drilling with the ground drilling device (Once the planned route 50 has been created, the rig operator 28 may start driving the drill string 32 underground to create the borepath 44, therefore, a “start” parameter is implicit; pp[0031]. Note that this interpretation is consistent with how “start” and “stop” parameters are described in pp[0020] of the disclosure of the instant case.) or a stop of an earth drilling carried out with the ground drilling device.
Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Cole and Harr such that the operation of the drilling device is controlled via an input device, as taught by Cole’805, so that the operator may begin drilling the planned path (Cole’805, pp[0031]).  

In regards to claim 9, the combination of Cole, Harr and Cole’805 teaches the system according to claim 8.
Cole’805 further teaches wherein the input device is a remote control (The target drilling depths 68 may be inputted into the tracker 16 which is at a remote location away from drilling machine 13; Fig. 1, pp[0029]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (U.S Publication No. 20170299755) in view of Harr et al. (U.S. Publication No. 20140027183) Cole (U.S. Publication No. 20170226805), hereinafter Cole’805 and in further view of Cole et al. (U.S. Publication No. 20140144704), hereinafter Cole’704.
In regards to claim 10, the combination of  Cole, Harr and Cole’805 teaches the system according to claim 8.
Cole further discloses further comprising a display device for displaying a state detected by the detection device (the processor 38 transmits the depth and location measurements taken by the receiver 22 (detection device) to a hand-held remote display (not shown) or via a remote display (not shown) at the drill rig 28; pp[0021], [0031]), wherein the detection device (22) comprises a transmitter (22 comprises a transmitter because the measurements are communicated to a hand-held remote display (not shown) or via a remote display (not shown) at the drill rig 28; pp[0023]) and the display device comprises a receiver (display comprises a receiver as it receives the data regarding depth/location; pp[0021]), and wherein the display device is adapted to process signals for representing the state detected by the detection device (hand-held remote display (not shown) or via a remote display (not shown) will show the information that it receives; pp[0021]).
However, the combination of Cole, Harr and Cole’805 is silent regarding that the input device has an inner contour adapted to the outer contour of the display device, and wherein the input device surrounds the display device at least partially along a portion of the outer contour of the display device.  
Cole’704, drawn to a tracker used for horizontal directional drilling, discloses the input device (46; Fig. 2) has an inner contour adapted to the outer contour of the display device (44) and wherein the input device (46) surrounds the display device (44) at least partially along a portion of the outer contour of the display device (Fig. 2).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the tracker of the combination of Cole, Harr and Cole’805 with the tracker of Cole’704 such that different interferences can be analyzed by the operator from the tracker and provide a more thorough analysis of the drilling operation (pp[0017], [0019], [0021]). 

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (U.S Publication No. 20170299755) in view of Harr et al. (U.S. Publication No. 20140027183) and in further view of Sooy et al. (U.S. Publication No. 20140192180).
In regards to claim 13, the combination of Cole and Harr teaches the method according to claim 11.
The combination of Cole and Harr is silent regarding that said detection device comprises a camera.  
Sooy, drawn to an inspection system and method for use in underground boring operations, discloses said detection device comprises a camera (The visual inspection system 100 includes an inspection camera 102 that is configured for travel through a tunnel created in an underground pneumatic boring operation; pp[0013], [0037], [0040], Fig. 8A-C, 10).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the detection device of the combination of Cole and Harr with the camera of  Sooy in order to capture visible images of the borehole being drill and further to ensure that no crossbores were created, no underground utilities were damaged, and/or that no other obstacles in the path of the tunnel (Sooy, pp[0037], [0041]). Furthermore,  it would be obvious to use the camera of Sooy in place of the sensor system of the combination of Cole and Harr because a camera is a known detection device in the art to achieve the same predictable results of monitoring the drilling string underground for boring operations.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)

In regards to claim 14,  the combination of Cole and Harr teaches the method according to claim 11.
The combination of Cole and Harr is silent regarding wherein said detecting by a detection device comprises detecting motion or intrusion in the area of the target pit by a motion scanner; and responsive to said detection, taking an image of the target pit by a camera present at the area of the target pit for display on a display device.  
Sooy, drawn to an inspection system and method for use in underground boring operations, discloses said detecting by a detection device comprises detecting motion or intrusion in the area of the target pit by a motion scanner (a camera with a "fish eye" lens may be incorporated so that the walls of a bore peripheral to the camera are captured within the camera's field of view. In addition, the inspection images can be recorded and/or otherwise saved to document the underground boring operation to ensure that there were no other obstacles in the path of the tunnel; pp[0041]); and responsive to said detection, taking an image of the target pit by a camera present at the area of the target pit for display on a display device (the camera is used to capture images which are record/ saved and a display device can be used for viewing and/or recording the output from the camera; pp[0041]). 
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ),  to have modified the detection device of the combination of Cole and Harr with the camera of  Sooy in order to capture visible images of the borehole being drill and further to ensure that no crossbores were created, no underground utilities were damaged, and/or that no other obstacles in the path of the tunnel (Sooy, pp[0037], [0041]). 



In regards to claim 15, the combination of Cole and Harr teaches the system according to claim 1.
The combination of Cole and Harr is silent regarding wherein the detection device is a camera.  
Sooy, drawn to an inspection system and method for use in underground boring operations, discloses that the detection device is a camera (The visual inspection system 100 includes an inspection camera 102 that is configured for travel through a tunnel created in an underground pneumatic boring operation; pp[0013], [0037], [0040], Fig. 8A-C, 10).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the detection device of the combination of Cole and Harr with the camera of  Sooy in order to capture visible images of the borehole being drill and further to ensure that no crossbores were created, no underground utilities were damaged, and/or that no other obstacles in the path of the tunnel (Sooy, pp[0037], [0041]). 
  
In regards to claim 16, the combination of Cole and Harr teaches the system according to claim 1.
The combination of Cole and Harr is silent regarding wherein the detection device comprises one of a zone scanner and a motion scanner for detecting motion or intrusion in the area of the target pit, and wherein a camera arranged in the area of the target pit is operative to take an image of the area responsive to said detected motion or intrusion.  
Sooy, drawn to an inspection system and method for use in underground boring operations, discloses that the detection device comprises one of a zone scanner and a motion scanner for detecting motion or intrusion in the area of the target pit (a camera with a "fish eye" lens may be incorporated so that the walls of a bore peripheral to the camera are captured within the camera's field of view. In addition, the inspection images can be recorded and/or otherwise saved to document the underground boring operation to ensure that there were no other obstacles in the path of the tunnel; pp[0041]), and wherein a camera arranged in the area of the target pit is operative to take an image of the area responsive to said detected motion or intrusion (the camera is used to capture images which are record/ saved and a display device can be used for viewing and/or recording the output from the camera; pp[0041]).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the detection device of the combination of Cole and Harr with the camera of  Sooy in order to capture visible images of the borehole being drill and further to ensure that no crossbores were created, no underground utilities were damaged, and/or that no other obstacles in the path of the tunnel (Sooy, pp[0037], [0041]). 



Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (U.S Publication No. 20170299755) in view of Harr et al. (U.S. Publication No. 20140027183) and in further view of McQuerrey et al. (U.S. Patent No. 11002075). 
In regards to claim 17, the combination of Cole and Harr teaches the system according to claim 2.
The combination of Cole and Harr is silent regarding wherein the zone scanner is a light curtain.  
McQuerrey, drawn to a system for drilling one or more boreholes, teaches that the zone scanner is a light curtain. (the drilling machine 12 includes one or more side sensors 20b use to evaluate the environment to allow for scanning and/or mapping of the side walls, the roof, and/or part of the face F to be drilled. The sensors/proximity detectors may be adapted to create a light or laser curtain, i.e., an invisible array of lines or light from the drilling machine; Col. 5 lines 35-57).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the drill system of the combination of Cole and Harr such that the zone scanner is a light curtain as taught by McQuerrey to determine if an object or an individual is in the path of the drilling system (Col. 5, lines 48-57). Furthermore,  it would be obvious to use the a light or laser curtain scanner of McQuerry in place of the sensor system of the combination of Cole and Harr because a light or laser curtain scanner is a known detection device in the art to achieve the same predictable results of monitoring the drilling string underground for boring operations.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cole et al. (U.S Publication No. 20170299755) in view of Harr et al. (U.S. Publication No. 20140027183) and in further view of Hunt (U.S. Patent No. 10400523).
In regards to claim 18, the combination of Cole and Harr teaches the system according to claim 2. 
The combination of Cole and Harr is silent regarding that the zone scanner is an ultrasound device.
Hunt, drawn to a directional drilling system, discloses that the zone scanner is an ultrasound device (The sensor on the drilling system maybe an ultrasound sensor, or any other object detection system; Col. 11, lines 19-28).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have  modified the combination of Cole and Harr such that the zone scanner is an ultrasound device in order to determine if an object is in the path of the drilling system (Col. 11, lines 19-28).  Furthermore,  it would be obvious to use the ultrasound sensor of Hunt in place of the sensor system of the combination of Cole and Harr because ultra sound sensor is a known detection device in the art to achieve the same predictable results of monitoring the drilling string underground for boring operations.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676